t c memo united_states tax_court daniel j ford petitioner v commissioner of internal revenue respondent docket no 3708-05l filed date daniel j ford pro_se william j gregg for respondent memorandum findings_of_fact and opinion wells judge pursuant to sec_6330 petitioner seeks judicial review of respondent’s determination to proceed with a proposed levy the issue to be decided is whether respondent’s determination was an abuse_of_discretion all section references are to the internal_revenue_code as amended findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time of the filing of the petition petitioner resided in columbia maryland petitioner filed federal_income_tax returns for and because insufficient taxes were withheld or paid with respect to those returns respondent assessed the following income_tax liabilities 1petitioner does not dispute the underlying liabilities that are the subject of the instant proceeding those liabilities were set forth in respondent’s form_4340 certificate of assessments and payments for each of the taxable years in issue respondent appears to have computed these liabilities by subtracting petitioner’s payments withholding and excess fica from the sum of petitioner’s income_tax estimated_tax penalty late filing penalty failure to pay penalty interest and fees collection costs we note that respondent’s trial memorandum reported the liability for petitioner’s taxable_year as dollar_figure rather than dollar_figure the record demonstrates that additional interest penalties and additions to tax accumulated subsequent to the initial assessments as of date respondent determined that petitioner owed aggregate interest of dollar_figure and penalties additions to tax of dollar_figure taxable_year liability dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date respondent mailed to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing for petitioner’s and taxable years in response petitioner timely filed a form request for a collection_due_process_hearing with the form petitioner submitted a statement contending inter alia that petitioner was incapable of paying the accrued interest and penalties that the irs misplaced three separate offers-in-compromise previously submitted by petitioner that moving to a less expensive home was not financially feasible and that petitioner supports a child respondent’s appeals_office assigned the case to settlement appeals officer frank kowalkowski appeals officer kowalkowski who had no prior experience with petitioner’s tax years in issue on date appeals officer kowalkowski conducted a sec_6330 hearing with petitioner by telephone on date respondent’s appeals_office issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy petitioner timely petitioned the court opinion sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies the person in writing of the right to a hearing before respondent’s appeals_office sec_6330 provides that the appeals officer must verify at the hearing that applicable laws and administrative procedures have been followed the appeals officer may rely on a form_4340 for purposes of complying with sec_6330 118_tc_162 at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax_liability however only if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 in the instant case petitioner does not challenge the underlying liabilities consequently we review respondent’s determination for abuse_of_discretion see 114_tc_176 114_tc_604 we understand petitioner to contend that the failure of respondent’s appeals_office to accept a collection alternative constitutes an abuse_of_discretion during the sec_6330 hearing petitioner and appeals officer kowalkowski reviewed petitioner’s form 433-a collection information statement for wage earners and self-employed individuals collection information statement dated date on the collection information statement petitioner reported that he received monthly wage income of dollar_figure as finance director of rosenthal acura and incurred the following monthly expenses item food clothing and misc housing and utilities transportation health care taxes income and fica court-ordered payments child dependent care life_insurance other expenses total living_expenses amount dollar_figure big_number big_number big_number big_number based upon the aforementioned income and expenses appeals officer kowalkowski determined that an acceptable installment_agreement would require monthly payments of approximately dollar_figure rather than the dollar_figure monthly payments proposed by petitioner prior to the sec_6330 hearing in addition to the possibility of an installment_agreement petitioner and appeals officer kowalkowski discussed the opportunity for petitioner to submit an offer-in-compromise or to discharge the tax_liabilities in bankruptcy appeals officer kowalkowski and petitioner did not agree to a collection alternative during the sec_6330 hearing however appeals officer kowalkowski agreed to send petitioner transcripts of petitioner’s accounts for each tax_year in issue and to consider collection alternatives proposed by petitioner as of date although appeals officer kowalkowski subsequently mailed the transcripts petitioner did not submit a collection alternative for appeals officer kowalkowski’s consideration as noted above appeals officer kowalkowski had no involvement with respect to the unpaid tax_liabilities prior to the sec_6330 hearing based on our review of the record we conclude that appeals officer kowalkowski’s determination that an acceptable installment_agreement would require monthly payments of dollar_figure is not an abuse_of_discretion petitioner did not challenge the appropriateness of the intended method of collection or raise a spousal defense furthermore petitioner has made no contention and offered no evidence that appeals officer kowalkowski either failed to properly verify that all applicable laws and administrative procedures were followed or 2as noted above petitioner did not submit a collection alternative for the consideration of respondent’s appeals officer either during or after the sec_6330 hearing furthermore petitioner offered no credible_evidence to demonstrate that petitioner could not pay dollar_figure per month failed to balance the need for the efficient collection_of_taxes with the concern that the collection action be no more intrusive than necessary based on the foregoing we hold that respondent’s determination to proceed with the collection of petitioner’s tax_liabilities for and was not an abuse_of_discretion to reflect the foregoing an appropriate decision will be entered 3at trial petitioner testified that his income and expenses have changed since the filing of the collection information statement as of date petitioner testified that he earned a dollar_figure per year salary from rosenthal acura that petitioner’s housing and utilities expenses had risen to dollar_figure per month and that petitioner’s health care expenses had risen to dollar_figure per month petitioner offered at trial to make a lump sum payment of dollar_figure and monthly installment payments of dollar_figure we note that the aforementioned changes to petitioner’s income and expenses even were we to consider them would not alter our decision that respondent’s determination did not constitute an abuse_of_discretion
